Citation Nr: 1013435	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for varicose veins of the left leg with deep vein 
thrombosis from September 29, 2003 to June 1, 2009, and 20 
percent thereafter.   

2.  Entitlement to an increased rating in excess of 10 
percent for varicose veins of the right leg with deep vein 
thrombosis prior to June 1, 2009 and 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to January 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By that rating action, the RO, in 
part, granted a 10 percent rating to the service-connected 
varicose veins of the left leg with deep vein thrombosis, 
effective September 29, 2003--the date of a VA treatment 
record, reflecting an increase in severity of this 
disability.  The RO also continued a 10 percent rating 
assigned to the service-connected varicose veins with deep 
vein thrombosis of the right leg.  The Veteran appealed the 
RO's October 2004 rating action to the Board. 

In March 2008, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 

In June 2009, the Board remanded the instant increased 
evaluation claims to the RO for additional development, 
namely to acquire outstanding VA treatment records from the 
VA Medical Center (VAMC) in Orlando, Florida.  The requested 
records were obtained and are contained in the claims files.  
The case has since been returned to the Board for appellate 
consideration. 

By an October 2009 rating action, the RO assigned 20 percent 
ratings to the service-connected varicose veins of the right 
and left legs with deep vein thrombosis, effective June 2, 
2009--the date VA received a letter from the Veteran, wherein 
he argued that these disabilities had increased in severity.  


The RO also based its decision, in part, on a September 2009 
VA examination report, reflecting that the Veteran had 
complained of persistent bilateral lower extremity edema and 
pain even with the use of daily compression stockings and 
Warfarin (Coumadin) therapy.  (See October 2009 rating 
action).  

However, as the grants during the pendency of this appeal do 
not represent a total grant of benefits sought on appeal, the 
claims for increase remain on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  


FINDINGS OF FACT

1.  Since September 16, 2003, the service-connected varicose 
veins of the left leg with deep vein thrombosis have been 
manifested by subjective complaints of persistent bilateral 
lower extremity edema and pain even with the use of daily 
compression stockings and Warfarin (Coumadin) therapy.  

2.  Since September 16, 2003, the service-connected varicose 
veins of the right leg with deep vein thrombosis have been 
manifested by subjective complaints of persistent bilateral 
lower extremity edema and pain even with the use of daily 
compression stockings and Warfarin (Coumadin) therapy.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
beginning on September 16, 2003, the criteria for a 20 
percent increased evaluation, but no higher, for varicose 
veins of the left leg with deep vein thrombosis were 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.104, Diagnostic Code 7120 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
beginning on September 16, 2003, the criteria for an 
increased 20 percent evaluation, but no higher, for varicose 
veins of the right leg with deep vein thrombosis were 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  In this regard, via an 
April 2004 pre-adjudication letter to the Veteran, the RO 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish the 
increased rating claims discussed in the decision below, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence. Consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), the letter essentially 
satisfied the requirements of the VCAA by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
Veteran about information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In a May 2008 letter, the RO informed the Veteran of 
the Dingess elements.

In Vazquez-Flores, 22 Vet. App. 37 (2008), the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.

A May 2008 VCAA letter contains the level of specificity set 
forth in Vazquez-Flores. 

Pursuant to the Board's June 2009 directives, VA obtained 
medical records from the VAMC in Orlando, Florida, dated from 
May 2005 to the present.  Copies of these VA treatment 
records have been obtained and are contained in the claims 
files.   
The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the increased evaluation claims on appeal.  On 
an October 2009 Supplemental Statement of the Case notice 
response form, the Veteran specifically indicated that he did 
not have any further evidence to submit in support of his 
current appeal.  Therefore, VA has complied with the duty to 
assist requirements of the VCAA with respect to the increased 
rating claims discussed in the decision below.  Accordingly, 
the Board will address the merits of the claims.


II.  Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established, such as in the case at bar, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Where an initially 
assigned disability evaluation is not at issue, consideration 
is also given to assigning staged ratings.  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  






III.  Analysis

The Veteran contends that increased evaluations in excess of 
the currently assigned 20 percent ratings have been and are 
warranted for the service-connected varicose veins of the 
left and right legs with deep vein thrombosis.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claims will be in part granted on 
this basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 
413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

On January 21, 2004, VA received the Veteran's informal claim 
for an increased evaluation for the above-cited service-
connected disabilities.  The relevant timeframe for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Thus, 
the relevant time period for evaluating the increased rating 
claims on appeal is January 21, 2003 to January 21, 2004.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2009).

In the appealed October 2004 rating action, the RO, in part, 
granted a 10 percent rating for the service-connected 
varicose veins of the left leg with deep vein thrombosis, 
effective September 29, 2003--the date of a VA treatment 
record, reflecting an increase in severity of this 
disability.  The RO also continued a 10 percent rating 
assigned to the service-connected varicose veins with deep 
vein thrombosis of the right leg.  





In an October 2009 rating action, the RO assigned 20 percent 
ratings to the service-connected varicose veins of the left 
and right legs with deep vein thrombosis, effective June 2, 
2009--the date VA received a letter from the Veteran, in 
which he argued that the above-cited disabilities had 
increased in severity.  The RO also based its decision, in 
part, on a September 2009 VA examination report, reflecting 
that the Veteran had complained of persistent bilateral lower 
extremity edema and pain even with the use of daily 
compression stockings and Warfarin (Coumadin) therapy.  (See 
October 2009 rating action, page (pg.) 2). 

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7120, 
pertain to varicose veins.  Under the provisions of 
Diagnostic Code 7120, a 10 percent rating is warranted for 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or by compression 
hosiery.  A 20 percent rating is warranted for persistent 
edema that is incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Finally, 
a total (100 percent) rating is assigned for massive board-
like edema with constant pain at rest. 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2009).

A note following Diagnostic Code 7120 criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately, and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  Id.

Generally, the effective date of an award for an increase in 
disability compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(o) 
(2009).

Three possible dates may be assigned depending on the facts 
of the case:  (1) if an increase in disability occurs after 
the claim is filed, then the effective date is the date that 
the increase is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in 
disability precedes the claim by a year or less, then the 
effective date is the date that the increase is shown to have 
occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 
or (3) if an increase in disability precedes the claim by 
more than a year, then the effective date is the date that 
the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).  Harper v. Brown, 10 Vet App 125, 126 (1997).  
Here, the evidence shows that an increase in severity of the 
service-connected varicose veins of the left and right legs 
with deep vein thrombosis occurred on September 16, 2003, 
within one year prior to VA's receipt of the Veteran's 
informal claim for increased compensation for these 
disabilities on January 21, 2004. 

Resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran is entitled to 20 percent ratings to the 
above-referenced service-connected disabilities, effective 
September 16, 2003--the date that it was factually 
ascertainable that an increase in severity of the service-
connected varicose veins of the left and right legs with deep 
vein thrombosis occurred.  See 38 C.F.R. § 3.400(o)(2).

VA treatment records, dated September 16 and December 18, 
2003, show that the Veteran had complained of bilateral leg 
edema and pain even with the use of Warfarin (Coumadin) 
therapy.  When evaluated by VA in August 2004, the examiner 
specifically stated that although the Veteran had not 
complained of edema in either leg, he wore compression 
hosiery that alleviated his symptoms "a lot."  (See August 
2004 VA examination report).  Various other treatment records 
indicate that the Veteran has reported and treatment 
providers have noted the presence of edema.  (See VA 
treatment records dated September 2003-April 2004).

Thus, it can be reasonably inferred from the August 2004 VA 
examiner's statement that absent the Veteran having worn 
compression hosiery to the examination, he might have had 
experienced, and complained of, persistent bilateral leg 
edema, which in part is requisite for the assignment of a 20 
percent rating as is noted above.

Private treatment records, dated in May and August 2004, show 
that ever since the Veteran had developed bilateral lower leg 
swelling in September 2003, he had been treated with Coumadin 
(Warfarin) therapy.  (See treatment records, dated in May and 
August 2004, prepared and submitted by M. D. Anderson Cancer 
Center Orlando and J. S. S., M. D., respectively).  In an 
August 2004 treatment record, as well as during the March 
2008 hearing before the undersigned, Veteran reported that 
being prone alleviates but does not eliminate either his 
bilateral leg pain or such edema as present.    

The Board has considered the March 2009 VA examination 
report, containing the Veteran's history of edema of both 
legs that was completely relieved by elevation of the 
extremity, compression hosiery and rest--criteria that is 
more commensurate with a 10 percent rating under the 
applicable rating criteria, as opposed to a 20 percent 
rating.  In addition, the March 2009 VA examiner concluded 
that there was a "significant discrepancy" between the 
Veteran's subjective complaints of pain and the minimal 
findings on clinical evaluation.  Yet, that same examination 
report, along with VA treatment records, dated in April and 
early June 2009, show that the Veteran's condition had become 
"[p]rogressively worse" and that he had continued to 
received Warfarin (Coumadin) therapy.  (See March 2009 VA 
examination report and VA treatment records, dated in April 
and early June 2009, respectively).  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  The Board 
is of the opinion that this point has been attained.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In that function, the Board may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran. Caluza v. Brown, 
7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 
3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has 
the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.").  

Essentially, the Veteran has complained of persistent edema 
of both lower extremities since the inception of the claim.  
His testimony, and that of his spouse at the March 2008 
hearing  is deemed to be credible evidence of this severity 
of the disorder, and there has been no consistent 
countervailing evidence to this report. 

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Thus, resolving all reasonable doubt in the Veteran's favor, 
the Board concludes that the findings that the RO relied on 
in awarding the 20 percent ratings to the service-connected 
varicose veins of the right and left legs with deep vein 
thrombosis, effective June 2, 2009, were similar to those of 
record at the time VA received the Veteran's informal claim 
for increased compensation for these disabilities on January 
21, 2004.  

The Veteran will therefore be granted 20 percent ratings for 
the service-connected varicose veins of the right and left 
legs with deep vein thrombosis, effective September 16, 2003-
- the date when the evidence of record showed that his 
symptoms included subjective complaints of persistent 
bilateral lower extremity edema and pain even with the daily 
use of compression hosiery and Warfarin (Coumadin) therapy.  
See 38 C.F.R. § 3.400(o)(2).

The Board also concludes that higher evaluations of 40 
percent are not warranted for the service-connected varicose 
veins of the right and left legs with deep vein thrombosis 
because the evidence of record, namely August 2004 and March 
and September 2009 VA examination reports are devoid of any 
clinical findings of stasis pigmentation, eczema and 
intermittent ulceration--criteria essential for an award of 
40 percent under the applicable rating criteria.  Thus, 
increased ratings of 40 percent are not warranted for the 
above-cited disabilities at anytime during the appeal period. 

For all the foregoing reasons, the Board finds that beginning 
on September 16, 2003, the date that it was factually 
ascertainable that an increase in severity of the service-
connected varicose veins of the right and left legs with deep 
vein thrombosis occurred, increased ratings of 20 percent, 
but no higher, are warranted for these disabilities.  

As such, other than the 20 percent ratings assigned from 
September 16, 2003 in the analysis above, there is no basis 
for staged ratings of these disabilities pursuant to Hart.  
The benefit of the doubt is resolved in the Veteran's favor.  
See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App.49, 53-56 (1990).

Finally, on this record, the Board does not find any basis 
for remanding the case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2009), concerning the 
assignment of extraschedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The evidence in this 
case does not present an unusual or exceptional disability 
picture that would obviate the application of the regular 
criteria for rating the service- connected varicose veins of 
the right and left legs with deep vein thrombosis.


	(CONTINUED ON NEXT PAGE)









ORDER

Beginning on September 16, 2003, an increased rating of 20 
percent, but no higher, for the service-connected varicose 
veins of the left leg with deep vein thrombosis is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.
.
Beginning on September 16, 2003, an increased rating of 20 
percent, but no higher, for the service-connected varicose 
veins of the right leg with deep vein thrombosis is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


